Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A Route output apparatus”, “A Route Searcher”, “A Converter”, “An Outputter”, in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US Pub 2018/005530 A1), hereafter known as Jeong.


For Claim 1, Jeong teaches A route output apparatus comprising: 
a route searcher configured to search for a route from a designated 5departure point to an arrival point with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
a converter configured to convert coordinates of a point on the graph identified based on a plurality of nodes representing the route searched by 10the route searcher into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
an outputter configured to output the latitude and longitude calculated by the converter.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)

For Claim 2, Jeong teaches The route output apparatus according to claim 1, wherein the 15converter is configured to identify a point on the graph located between nodes selected from the plurality of nodes representing the route.  (Figure 3.  While it may be the intention to specify that a non-node point is selected along an edge, the claim limitations do not remove the possibility that the point chosen be a node.  Figure 3 shows a series of nodes, many of which are between other nodes.  As Jeong can provide the converted information for these nodes, Jeong meets the claim limitations.  Please refer to additional art in the conclusion for art that may read more on the intent of the limitation.)

5		For Claim 6, Jeong teaches The route output apparatus according to claim 2, wherein the converter identifies a point on the graph located at an intermediate point between the selected nodes.   (Figure 3.  While it may be the intention to specify that a non-node point is selected along an edge, the claim limitations do not remove the possibility that the point chosen be a node.  Figure 3 shows a series of nodes, many of which are between other nodes.  As Jeong can provide the converted information for these nodes, Jeong meets the claim limitations.  Please refer to additional art in the conclusion for art that may read more on the intent of the limitation.)

For Claim 7, Jeong teaches The route output apparatus according to claim 2, wherein the 10converter selects a node to which two or more nodes are connected via links.  (Figure 3.  Nodes can be chosen for which two or more nodes are connected)

For Claim 8, Jeong teaches A route output method comprising: 
searching a route from a designated departure point to an arrival point 15with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
converting coordinates of a point on the graph identified based on a plurality of nodes representing the searched route into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
20outputting the calculated latitude and longitude.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)

For Claim 9, Jeong teaches The route output method according to claim 8, wherein the converting comprises identifying a point on the graph located between nodes selected from the plurality of nodes representing the route.  (Figure 3.  While it may be the intention to specify that a non-node point is selected along an edge, the claim limitations do not remove the possibility that the point chosen be a node.  Figure 3 shows a series of nodes, many of which are between other nodes.  As Jeong can provide the converted information for these nodes, Jeong meets the claim limitations.  Please refer to additional art in the conclusion for art that may read more on the intent of the limitation.)

For Claim 13, Jeong teaches The route output method according to claim 9, wherein the converting comprises identifying a point on the graph located at an 15intermediate point between the selected nodes.  (Figure 3.  While it may be the intention to specify that a non-node point is selected along an edge, the claim limitations do not remove the possibility that the point chosen be a node.  Figure 3 shows a series of nodes, many of which are between other nodes.  As Jeong can provide the converted information for these nodes, Jeong meets the claim limitations.  Please refer to additional art in the conclusion for art that may read more on the intent of the limitation.)

For Claim 14, Jeong teaches The route output method according to claim 9, wherein the converting comprises selecting a node to which two or more nodes are connected via links.  (Figure 3.  Nodes can be chosen for which two or more nodes are connected)

For Claim 15, Jeong teaches A non-transitory computer-readable medium comprising instructions configured to cause a processor to: 
search for a route from a designated departure point to an arrival point with use of a graph including a plurality of nodes and at least one link 25connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of a point on the graph identified based on a 31plurality of nodes representing the searched route into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
output the calculated latitude and longitude. ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in light of Fukuda et al (US Pub 2011/0119311 A1), hereafter known as Fukuda.

For Claim 3, Jeong teaches The route output apparatus according to claim 2, 	and a converter, ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.
Fukuda does teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 4, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the converter selects, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the converter selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 5, Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda does teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.

For Claim 10, Jeong teaches The route output method according to claim 9, 
And a converter ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  
Fukuda, however, does teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.


For Claim 11, Jeong teaches The route output method according to claim 10, 
	Jeong does not teach wherein the 5converting comprises selecting, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the converter selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 12, Jeong teaches The route output method according to claim 10, 
Jeong does not teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda, however, does teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al (US Pub 2019/0101402 A1) relates to processing map data for route navigation.
Wheeler et al (US Pub 2018/0188743 A1) relates to generating routes and converting points to latitudes and longitudes.
Hong et al (US Pub 2016/0358021) A1 relates to creating new nodes between existing nodes.
Mason et al (US Pub 2015/0338226 A1) relates to selecting points for routes based on context.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664